Citation Nr: 0828712	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  04-29 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether an overpayment of Department of Veterans Affairs 
(VA) compensation benefits in the amount of $22,124.93 was 
properly created.

2.  Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $22,124.93.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1968.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision of the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The Board remanded the veteran's case for further development 
in August 2007.  Among other things, the Board instructed the 
RO to adjudicate the issue of whether the overpayment was 
properly created.  The Board noted that if this determination 
was adverse to the veteran and he submitted a notice of 
disagreement (NOD), the RO should issue a statement of the 
case (SOC), and the veteran should be provided an opportunity 
to respond.  The Board further noted that the issue should be 
returned for appellate consideration only if the veteran 
filed a timely appeal.  

In March 2008, the RO issued the veteran an SOC wherein it 
was determined that the overpayment was properly created.  
The Board acknowledges that the RO's initial consideration of 
the validity of the debt issue in an SOC does not coincide 
with the procedural steps envisioned by the Board in its 
August 2007 remand.  However, as explained below, the Board 
finds that the issue regarding the validity of the debt is 
properly before the Board.  

The record reflects that by December 2003 determination 
letter by the Debt Management Center of VA the veteran was 
informed that he had been overpaid a specified amount of 
compensation benefits.  The Board finds that such letter 
constitutes the initial adjudication of the validity of the 
debt issue.  Later that month, the veteran filed a statement 
wherein he argued "I was not at fault with the overpayment 
because I send everything in a timely manner."  See VA 21-
4138, dated and received in December 2003.  Attached to the 
statement was additional evidence (a copy of a certified 
court document).  The Board construes the veteran's December 
2003 statement as a NOD as to the validity of the debt issue.  
In January 2004, the RO reexamined the validity of the debt 
issue based on the additional evidence provided by the 
veteran.  See 38 C.F.R. § 19.26 (2007).  At this point, the 
RO was obligated to provide the veteran an SOC regarding the 
validity issue given the NOD filed in December 2003.  

As such, the Board finds that the RO was correcting in 
issuing the March 2008 SOC without having the veteran first 
file a NOD as instructed in the August 2007 remand.  The 
Board construes the veteran's April 2008 statement indicating 
that he had no further evidence to submit to constitute his 
substantive appeal regarding the validity of the debt issue.  
See 38 C.F.R. § 20.202.  Therefore, this issue is properly 
before the Board.  38 C.F.R. § 20.200.  


FINDINGS OF FACT

1.  On August 22, 1995, a bench warrant was issued for the 
veteran's arrest.  The basis for the warrant was his 
violation of a condition of probation imposed for commission 
of felony under State law.  

2.  On December 27, 2001, the law was changed to prohibit the 
award of VA benefits to fugitive felons.

3.  The veteran remained a fugitive felon until the bench 
warrant was cleared on August 29, 2003.  

4.  Compensation benefits for the veteran were prohibited as 
a matter of law effective December 27, 2001 to August 29, 
2003, by reason of his fugitive felon status.

5.  The veteran was free from fraud, misrepresentation or bad 
faith in the creation of the overpayment in question.

6.  The veteran was at fault in the debt created by his 
failure to adhere to the terms of his probation.

7.  The veteran would be unjustly enriched if a waiver of the 
overpayment were granted.

8.  Recovery of the overpayment would not result in undue 
financial hardship (i.e. would not deprive the veteran and 
his family of the basic necessities of life).


CONCLUSIONS OF LAW

1.  The overpayment of VA compensation benefits in the amount 
of $22,124.93 was properly created.  38 U.S.C.A. §§ 1506, 
1521, 5112(b)(9), 5313B (West 2002); 38 C.F.R. § 3.660, 3.665 
(2007).

2.  The veteran was free from fraud, misrepresentation, or 
bad faith in the creation of the overpayment; however, 
recovery of the overpayment of VA compensation benefits, in 
the amount of $22,124.93, would not be against the principles 
of equity and good conscience.  Thus, recovery of the 
overpayment created is not waived.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.963, 1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Validity of the Debt

Pertinent Law and Regulations

On December 27, 2001, Congress enacted the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (Act).  Section 505(a)(1) of the Act added 38 
U.S.C.A. § 5313B, which provides (in pertinent part) that a 
veteran who is otherwise eligible for a benefit under chapter 
11 of title 38 may not be paid or otherwise provided such 
benefit for any period during which such veteran is a 
fugitive felon.  See 38 U.S.C.A. § 5313B.



The implementing regulation, 38 C.F.R. § 3.665(n), provides:

Fugitive Felons:

(1)	Compensation is not payable on behalf of a veteran for 
any period during which he or she is a fugitive felon.  
Compensation or DIC is not payable on behalf of a dependent 
of a veteran for any period during which the veteran or the 
dependent is a fugitive felon.

(2)	For purposes of this section, the term fugitive felon 
means a person who is a fugitive by reason of: (i) Fleeing to 
avoid prosecution, or custody or confinement after 
conviction, for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from 
which the person flees; or (ii) Violating a condition of 
probation or parole imposed for commission of a felony under 
the Federal or State law.

(3)	For purposes of paragraph (n) of this section, the term 
felony includes a high misdemeanor under the laws of a State 
which characterizes as high misdemeanors offenses that would 
be felony offenses under Federal law.

(4)	For purposes of paragraph (n) of this section, the term 
dependent means a spouse, surviving spouse, child, or 
dependent parent of a veteran.

38 C.F.R. § 3.665(n).  (Emphasis added).  

While the term fugitive is not specifically defined by the 
governing statute and regulation, Black's Law Dictionary (8th 
Ed. 2004) defines "fugitive" as a person who flees or 
escapes; a refugee; or as a criminal suspect or a witness in 
a criminal case who flees, evades, or escapes arrest, 
prosecution, imprisonment, service of process, or the giving 
of testimony, especially by fleeing the jurisdiction or by 
hiding.

In addressing how fugitive felon status affected payment of 
VA benefits to dependents, a VA Office of General Counsel 
opinion noted that the VA fugitive felon provision was 
modeled after Public Law No. 104-193, which barred fugitive 
felons from receiving Supplemental Security Insurance from 
the SSA and food stamps from the Department of Agriculture.  
VAOPGCPREC 7-2002.  It was noted that Public Law No. 104-193 
'was designed to cut off the means of support that allows 
fugitive felons to continue to flee.'  Id.  The SSA's 
fugitive felon provision is essentially identical to the VA 
provision cited above.  See 42 U.S.C.A. § 1382(e)(4)(A).

Analysis

The basic facts in this case are not in dispute.  According 
to information obtained from the California Department of 
Corrections, on May 18, 1995, the veteran was released on 
probation with instructions to contact his probation officer 
within 48 hours of his release.  The underlying charge was 
felony possession of a controlled substance.  The veteran 
failed to contact his probation officer, thus violating the 
terms of his probation.  A bench warrant was issued for his 
arrest on August 22, 1995.  

In January 2003, VA was advised by law enforcement 
authorities that the veteran had been identified as a 
fugitive felon because he was the subject of an outstanding 
warrant issued in August 1995 by the San Mateo, California 
Probation Department.  The veteran was advised by a September 
2003 letter from the RO that if VA did not receive evidence 
that the warrant had been cleared, his benefits would be 
terminated effective December 27, 2001, the effective date of 
the law that prohibited the award of benefits to fugitive 
felons.  An award action of November 2003 retroactively 
terminated the veteran's compensation benefits, effective 
December 27, 2001.  This action resulted in the overpayment.

On August 29, 2003, the bench warrant was recalled and 
probation was revoked and terminated.  

The veteran contends that he should not be considered a felon 
because he was unaware that he was even on probation.  See VA 
Form 9, dated in July 2004.  

In response, the Board notes that regardless of whether or 
not the veteran was aware that he was on probation it does 
not alter the fact that the veteran was indeed considered a 
fugitive felon at the time the bench warrant was issued in 
August 1995 and that he remained a fugitive felon until the 
warrant was cleared on August 29, 2003, including during the 
period from December 27, 2001.  The date that the veteran was 
allegedly cleared of the bench warrant has no effect on the 
fact that he remained a fugitive felon for the extent of the 
period at issue.  With certain exceptions not applicable 
here, he is not, by law, entitled to recoup the benefits 
withheld during the time he was a fugitive felon, even if the 
warrant was ultimately cleared.

The evidence is uncontroverted that a bench warrant was 
issued on August 22, 1995, and that the veteran met the 
definition of a fugitive felon as of that date until the 
warrant was recalled on August 29, 2003, including at the 
time of the pertinent change in the law on December 27, 2001.

In this case, application of the law to the facts is 
dispositive and the appeal must be denied because under the 
law there is no entitlement to the benefit sought.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994).  The 
veteran is not entitled to receive payment of disability 
compensation benefits while he was a fugitive felon, and the 
applicable law as implemented by the VA Secretary precludes 
the relief sought.

Waiver of Overpayment

The veteran timely requested a waiver of recovery of the 
indebtedness charged and the matter was thereby referred to 
the Committee for further action.  In a decision dated in 
April 2004, the Committee denied the veteran's request for a 
waiver of the overpayment, finding that, essentially, 
recovery of the debt would not be against "equity and good 
conscience."

The veteran contends, in substance, that a waiver of recovery 
of the overpayment in question is warranted because he was 
not at fault in the creation of the debt and that requiring 
him to repay the debt would result in severe financial 
hardship.

Pertinent Law and Regulations

A review of the April 2004 decision reflects that the 
Committee did not find fraud, misrepresentation, or bad faith 
on the part of the veteran with respect to creation of the 
overpayment at issue.  The Board, after an independent review 
of the record, concurs with this determination.  Therefore, 
waiver is not precluded under the provisions set forth in 38 
U.S.C.A. § 5302(a).  However, to dispose of this matter on 
appeal, the Board must determine whether the recovery of the 
overpayment would be against the principles of equity and 
good conscience, thereby permitting waiver under 38 U.S.C.A. 
§ 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a).  In such a determination consideration 
will be given to elements which include the degree of fault 
of the debtor; a balancing of fault between the debtor and 
VA; whether recovery of the overpayment would cause undue 
financial hardship to the debtor, or result in unjust 
enrichment; and whether repayment of the debt would defeat 
the purpose for which it was intended.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.965.

Analysis

With regard to "fault," the Board points out that, as noted 
above, the issuance of the August 1995 bench warrant was a 
direct result of the veteran's violating a condition of 
probation imposed for commission of a felony under State law.  
This determined his status as a fugitive felon and required 
the termination of his VA benefits and ultimately, the 
overpayment at issue.  If the veteran had simply contacted 
his probation officer as required he would have avoided such 
a consequence.  Therefore, the Board finds that the veteran, 
and not VA, was clearly at fault for the debt created in this 
case.

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or his family of the basic 
necessities.  On the financial status report (FSR) filed in 
January 2004, the veteran reported that he had no income; 
however, the Board notes that his compensation benefits were 
resumed effective August 29, 2003 and that documentation in 
the claims file shows that monthly compensation benefits have 
been paid to the veteran as follows:

Effective August 29, 2003 		$1,317
Effective December 1, 2003	$1,344
Effective December 1, 2004	$1,380
Effective December 1, 2005 	$1,436
Effective December 1, 2006	$1,483

Based on the veteran report of having $1,130 in monthly 
expenses, the Board finds that since August 2003 his net 
monthly income less expenses has been at least $187.  In 
October 2007, the veteran was asked to submit a current FSR, 
however, he did not reply.  See, e.g., Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1991) (the duty to assist is not 
always a one-way street).  Therefore, the record contains no 
evidence showing that repayment of the overpayment would 
create undue financial hardship.  

In a waiver determination, the Board is required to consider 
whether the granting of a waiver would provide an unjust 
enrichment to the veteran.  In this case, it is undisputed 
that the veteran did receive VA compensation benefits to 
which he was not entitled.  The calculated amount is 
$22,124.93.  This amount must be considered by the Board to 
be monetary assets which would be obtained unjustly and at 
the expense of the Government if a full waiver were granted.

In a case such as this the Board is simply not persuaded that 
the Government should forego its right to collection of the 
indebtedness.  As the veteran received VA compensation 
benefits to which he is not entitled, this resulted in his 
unjust enrichment.  Additionally, there is no evidence that 
the veteran relinquished a valuable right or incurred any 
legal obligations resulting from reliance on VA benefits.  38 
C.F.R. § 1.965(a).  Furthermore, the evidence of record 
discloses no other element of the standard of equity and good 
conscience which would persuade the Board that the Government 
should waive its right to the repayment of the assessed 
indebtedness.  

In conclusion, while the Board has carefully considered the 
evidence of record, the preponderance of the evidence is 
against the veteran's claim that recovery of the overpayment 
would be against the principles of equity and good 
conscience.

As a final point, the Board observes that recently enacted 
law provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, and also includes 
new notification provisions.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).

Under the law as it currently exists, VA has no obligations 
under the Veterans Claims Assistance Act of 2000 (VCAA) in 
relation to the veteran's request for waiver of the 
$22,124.93 indebtedness, to include whether the overpayment 
was properly created.  In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims (Court) held that a claim of entitlement to waiver of 
an overpayment is not a claim to which the VCAA applies.  Id. 
at 138.

There are, however, other procedural due process requirements 
that are applicable in the context of overpayment issues.  
Once VA has determined there is a debt, the debtor must be 
advised of the fact of the debt and that he may dispute its 
existence or amount, as well as requesting waiver of it.  
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  If the 
debtor in any way disputes the existence of the debt, the RO 
must review the accuracy of the debt determination and if the 
debtor is unsatisfied, he may appeal.  Id.  See also 38 
C.F.R. § 1.911; VAOPGCPREC 6-98 (April 24, 1998).  The RO 
fully complied with these requirements.  It reviewed the 
accuracy of its debt determination and advised him of the 
audit's findings in a March 2008 SOC.  As determined above, 
the Board does not find that the debt was improperly 
established.

In addition, statutory due process requirements apply to the 
veteran's waiver request.  38 U.S.C.A. § 5302 requires that 
VA notify a payee of VA benefits of a debt owed by the payee 
to VA because of payment or overpayment of the benefits and, 
as part of that notification, of the right to submit an 
application for waiver of the indebtedness and the procedures 
for submitting the application.  38 U.S.C.A. § 5302(a); see 
38 C.F.R. § 1.963(b) (procedures for applying for waiver). 
The Board finds that VA gave this notice to the veteran.

The notice also provided him with a description of the 
procedures for submitting an application for waiver.  Thus, 
VA fulfilled the statutory obligation that it had to give his 
the information needed to prosecute his waiver claim.  Id.


ORDER

The overpayment of VA compensation benefits in the amount of 
$22,124.93 was properly created; the appeal is denied.

Waiver of recovery of an overpayment of VA compensation 
benefits in the calculated amount of $22,124.93 is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


